18-11358-mew          Doc 635        Filed 12/13/18 Entered 12/13/18 18:25:26                       Main Document
                                                   Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                   Chapter 11

     RELATIVITY MEDIA, LLC, et al.,1                          Case No. 18-11358 (MEW)

                              Debtors.                        (Jointly Administered)


              NOTICE OF FILING OF SECOND AMENDED PLAN AND RELATED
                              DISCLOSURE STATEMENT

       PLEASE TAKE NOTICE that on October 22, 2018, the above-captioned debtors (the
 “Debtors”) filed the Debtors’ and the Creditors’ Committee’s Joint Liquidating Plan Under
 Chapter 11 of the Bankruptcy Code [Docket No. 563] (the “Original Plan”).

         PLEASE TAKE FURTHER NOTICE that on October 26, 2018, the Debtors filed (a) the
 Disclosure Statement for Debtors’ and the Creditors’ Committee’s Joint Liquidating Plan Under
 Chapter 11 of the Bankruptcy Code [Docket No. 571], which also attached a copy of the Original
 Plan as Exhibit A to the Disclosure Statement, and (b) the Debtors’ Motion for Entry of an Order
 (I) Approving the Adequacy of the Disclosure Statement, (II) Approving the Solicitation and Notice
 Procedures with Respect to Confirmation of Debtors’ and the Creditors’ Committee’s Joint Plan
 of Liquidation, and (III) Approving the Forms of Ballots and Notices in Connection Therewith,
 (IV) Scheduling Certain Dates with Respect Thereto and (V) Granting Related Relief [Docket No.
 572] (the “Disclosure Statement Motion”).

        PLEASE TAKE FURTHER NOTICE that on November 28, 2018, the Debtors filed the
 Notice of Filing of First Amended Plan and Related Disclosure Statement [Docket No. 617], which
 contained the Debtors’ and the Creditors’ Committee’s First Amended Joint Liquidating Plan
 Under Chapter 11 of the Bankruptcy Code (the “First Amended Plan”) and the Disclosure
 Statement for Debtors’ and the Creditors’ Committee’s First Amended Joint Liquidating Plan
 Under Chapter 11 of the Bankruptcy Code (“First Amended Disclosure Statement”).

       PLEASE TAKE FURTHER NOTICE that a hearing on the Disclosure Statement
 Motion took place on November 29, 2018 at 11:00 AM (Eastern Time) before the Honorable
 Michael E. Wiles in Courtroom 617, United States Bankruptcy Court for the Southern District of
 New York, One Bowling Green, New York, New York 10004 (the “Disclosure Statement



 1
   Each of the Debtors in the above-captioned jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(C)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the Debtors’ service address is: 9242 Beverly Blvd #300, Beverly Hills, CA 90210.
18-11358-mew      Doc 635      Filed 12/13/18 Entered 12/13/18 18:25:26           Main Document
                                             Pg 2 of 2


 Hearing”), in which the Court granted the Disclosure Statement Motion, subject to certain
 modifications stated on the record.

        PLEASE TAKE FURTHER NOTICE that, in connection with the approval of the
 Disclosure Statement Motion at the Disclosure Statement Hearing, and in further approval of the
 form and modifications set forth herein, the Debtors (a) have filed the Debtors’ and the Creditors’
 Committee’s Second Amended Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code
 [Docket No. 633] (the “Second Amended Plan”) and, by this notice, hereby file a blackline noting
 the changes from the First Amended Plan attached to this notice as Exhibit A, and (b) have filed
 the Disclosure Statement for Debtors’ and the Creditors’ Committee’s Second Amended Joint
 Liquidating Plan Under Chapter 11 of the Bankruptcy Code [Docket No. 634] (the “Second
 Amended Disclosure Statement”) and, by this notice, hereby file a blackline noting the changes
 from the First Amended Disclosure Statement attached to this notice as Exhibit B. To avoid
 duplication, no exhibits are appended to the blacklines of either the Second Amended Plan and
 Second Amended Disclosure Statement.

        PLEASE TAKE FURTHER NOTICE that copies of each pleading identified herein can
 be viewed on the Court’s website at www.nysb.uscourts.gov and the website of the Debtors’
 proposed notice and claims agent, Prime Clerk LLC, at https://cases.primeclerk.com/relativity.


  Dated: December 13, 2018           WINSTON & STRAWN LLP
         New York, NY
                                     By: /s/ Carrie V. Hardman
                                         Justin E. Rawlins (admitted pro hac vice)
                                         Daniel J. McGuire (admitted pro hac vice)
                                         Carrie V. Hardman
                                         200 Park Avenue
                                         New York, NY 10166
                                         Tel: (212) 294-6700
                                         Fax: (212) 294-4700

                                           Counsel to the Debtors and Debtors in Possession




                                                 -2-
